Citation Nr: 1038082	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic heart 
disease with residuals of an aortic dissection, valve replacement 
and coronary artery bypass, to include as secondary to 
hypertension.

3.  Entitlement to service connection for acute tubular necrosis 
renal failure, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.

This matter is on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in December 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  In this case, the Board determines that further 
development is necessary before the merits of the claim may be 
addressed.

Here, the Veteran is claiming entitlement to service connection 
for hypertension as a result of his participation in Operation 
"Whitecoat," a program carried out from 1954 to 1973, where 
volunteer servicemen were exposed to various viruses and bacteria 
in order to develop an improved response to a biological attack 
on U.S. military forces.  Of note, the evidence in the claims 
file corroborates the Veteran's assertions that he participated 
in this program from 1964 to 1965.  

The Veteran has also claimed entitlement to service connection 
for arteriosclerotic heart disease, to include residuals of a 
valve replacement and triple coronary artery bypass, as well as 
for acute tubular necrosis renal failure.  Although he did not 
originally articulate it, subsequent statements indicate that the 
Veteran is actually claiming entitlement to benefits for these 
disorders as a secondary condition to his hypertension.  However, 
he was not provided with VCAA compliant notice as to what 
evidence is necessary to establish service connection on this 
basis.  

Next, the claims file includes a series of evaluation records 
from the U.S. Army Medical Research Institute of Infectious 
Diseases (USAMRIID) in Ft. Detrick, Maryland, documenting the 
Veteran's exposure to F. tularensis bacterium and his residuals 
from such exposure.  However, subsequent statements and testimony 
indicate that the records in the claims file may not be complete.  

Specifically, in a July 2005 statement, the Veteran asserted 
that, in addition to the tularemia bacteria, he may have been 
exposed to C. burnetii, a bacterium that causes Q fever.  
Moreover, at his hearing before the Board in December 2009, his 
representative argued that records indicating his blood pressure 
during the course of the project were not provided, and that they 
would show hypertension while in service.  Therefore, the AMC 
should make an additional attempt to acquire any additional 
records from the USAMRIID.  

Finally, while the record contains the statements of some 
treating physicians, none of them are sufficiently adequate to be 
construed as an opinion.  Moreover, none of these statements 
addresses all of the issues in question.  Therefore, a VA opinion 
is necessary for proper adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA compliant 
notice regarding establishing entitlement to 
service connection to include as secondary to 
a service connected disability under 38 
C.F.R. § 3.310 (2009).  Specifically, the 
Veteran should be asked to submit evidence 
indicating that he has a service-connected 
disability, and that he has a current 
disorder that is attributable to or was 
aggravated that service-connected disability.  

2.  Attempt to acquire any of the Veteran's 
service treatment records that may be in the 
possession of the USAMRIID at Ft. Detrick, 
Maryland, for the period from 1963 to 1965.  
Particular attention should be directed 
toward any experimental programs related to Q 
fever and tularemia.  Both the Veteran's 
Social Security number and Army serial number 
should be provided.  If no records are 
available, a negative response should be 
requested and associated in the claims file.  

3.  When the above development is completed, 
forward the Veteran's claims file to a VA 
cardiologist in order to determine the 
nature, extent, onset and etiology of any 
cardiovascular disorders such as hypertension 
and arteriosclerotic heart disease, and any 
renal disorders.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.  However, an examination of the 
Veteran is not necessary unless deemed 
necessary by the examiner.  

The examiner should express an opinion as to 
whether on the following issues: 

(a) Whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that the 
Veteran's hypertension, arteriosclerotic 
heart disease, or any other identified 
cardiovascular or renal disorders had their 
onset in service (or within a year of active 
duty service) or were otherwise aggravated by 
active duty service.  

The examiner is specifically asked to provide 
an opinion as to whether any of the Veteran's 
diagnosed disorders are attributable to his 
exposure to the F. tularensis or C. burnetii 
bacteria, or to any other bacteria the 
evidence indicates that he was exposed to.  

(b) Whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that the 
Veteran's cardiovascular and renal disorders 
are attributable to his diagnosed 
hypertension, or were otherwise aggravated by 
his hypertension.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the nature of his participation in 
the program and the continuity of 
symptomatology.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a rationale.  If the 
examiner is unable to render an opinion 
without resorting to speculation, a thorough 
reasons and bases should be provided as to 
why such an opinion cannot be rendered.  The 
examiner is also asked to state the reasons 
and bases for his or her agreement or 
disagreement with the opinions in the claims 
file.  

4.  After the development requested above has 
been completed, the RO should again review 
the record, performing any additional 
evidentiary development which may become 
apparent.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case that 
addresses all evidence received since the 
June 2007 Statement of the Case.  They should 
be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


